Citation Nr: 0518384	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  97-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from October 1955 to 
October 1957.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In a May 2002 letter to the RO, the 
veteran made a claim for service connection for the removal 
of his teeth.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable.

2.  Based, in part, upon the veteran's description of 
treatment in service, a VA examiner has determined that it is 
more likely than not that the veteran's current multinodular 
goiter is related to his military service.  


CONCLUSION OF LAW

The veteran's thyroid disability was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for a thyroid disability.  Unfortunately, the RO 
has been unable to secure his service medical records.  The 
Board is aware that the Court of Appeals for Veteran's Claims 
(Court) has held that where the records in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   

Factual Background

The record contains a February 1977 National Guard enlistment 
examination.  In reporting his medical history the veteran 
checked off a box to indicate that he did not have and never 
had a thyroid problem.  The endocrine system was checked off 
as clinically normal.  

The record also contains a note from Dr. Suarez, dated in 
October 1991, in which he related that he had treated the 
veteran for persistent episodes of pharyngitis (inflammation 
of the pharynx) from July 1979 to July 1990 with penicillin 
and other supportive medicines.  He said the condition was 
chronic with acute exacerbations.  

VA outpatient records show that the veteran started treatment 
with VA in July 1990, when he received medical care for an 
enlarged thyroid.  A needle biopsy was performed in December 
1990, which revealed a benign nodular goiter.  Since then, 
the veteran has continued to receive hormonal treatment for 
his thyroid disability.

A VA examination was conducted in March 2003.  The veteran 
reported his medical history.  He stated that during basic 
training, at Ft. Dix, New Jersey, he was hospitalized for 
throat pain.  He was told he had an enlarge thyroid.  He 
believed that he was given medication intravenously.  After 
hospitalization for 15 days he was discharged on a thyroid 
hormone.  He had no other hospitalizations and no other 
treatment for his thyroid.  The examiner noted that the 
veteran continued to have an enlarge thyroid and has received 
treatment over the years including VA.  The veteran was 
examined and the diagnosis was multi-nodular goiter under 
suppressive Thyroxin treatment.  At the request of the Board, 
a different examiner provided an addendum to the opinion 
regarding the etiology of the thyroid disorder.  In the June 
2003 addendum, the examiner reported that the claims folder 
had been reviewed, particularly the March 2003 opinion.  He 
stated:

...it is definitely at least as likely as not that 
the veteran's current thyroid disorder and his 
multinodular goiter with cold nodules is related 
to his time in the service.  In 1956, while in the 
service, he was diagnosed with a large thyroid, 
given intravenous medications to help control his 
thyroid, and he was discharged on thyroid 
medications.  Despite this, he still had nodules 
develop in his thyroid gland.  Thus there is 
evidence in his service that he developed this 
problem, he's had ongoing treatment for this 
problem, and he continues to have this problem.  
Thus it is as likely as not that the veteran's 
current thyroid condition is related to his 
service time.  

The case was remanded in August 2003.  The Board requested 
that the examiner provide rationale for the conclusion that 
the veteran's thyroid disability had its onset during 
service.  In August 2004, the second examiner again concluded 
that the veteran's current thyroid disability was causally 
related to military service.  The RO requested another 
addendum to explain how he had arrived at this conclusion.

In February 2005, the VA physician responded and explained 
that the former diagnoses and conclusions were based on the 
veteran's reported history.  The physician commented that 
without direct confirmation of the reported events as told by 
the veteran, in his military health records, the origin of 
his current thyroid condition was purely speculative.   

Criteria and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

After a review of all the evidence of record, the Board finds 
that the veteran's thyroid disorder is related to military 
service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, the evidence demonstrates that the veteran has a 
current medical disability, diagnosed as a thyroid disorder 
to include a multinodular goiter, so he meets the first part 
of the test to establish service connection.  The third part 
of the test has also been met as demonstrated by the VA 
examination of March 2003 and the three addendum opinions 
which provide the requisite nexus opinion. The second element 
must also be satisfied-and that is, is there any evidence of 
inservice incurrence or aggravation of a disease or injury?  
As noted, this requirement may be satisfied by lay evidence 
in certain circumstances.  

The veteran reported that he was treated for a thyroid 
disorder during service.  The Board notes that a layperson is 
not competent to give a medical opinion or actual diagnosis; 
however, the veteran's statements describing the symptoms of 
a disability and an inservice event are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Although there was an extended period of time between service 
discharge and the first established diagnosis of a thyroid 
disorder, the veteran reported continued recurrent thyroid 
problems subsequent to service discharge.  Two physicians 
have looked at the claims folder and all that it contains, 
and determined that it is as likely as not that the veteran's 
thyroid disorder is related to military service based on the 
veteran's reported medical history, their review and 
presumably, their medical expertise.  There is nothing in the 
folder to contradict the veteran's recitation of what 
happened to him in service, except the 1977 National Guard 
records.  These brief records show that the veteran did not 
self-report a thyroid condition.  In this case, this does not 
weigh against the veteran, in light of a statement in the 
August 2004 opinion which indicated that the testing for 
nodules in service was not sophisticated, inferring that they 
may have been missed by examining physicians at that time.  
It is reasonable to view the lack of reporting by the veteran 
in 1977 as a simple omission.  The evidence also includes a 
private medical note showing the veteran received treatment 
for persistent episodes of pharyngitis from 1979 to 1990.  
This evidence was seen by the doctors who reviewed the claims 
folder who did not reference it.  Medically it is not 
significant.  

In light of the lack of service medical records, the 
heightened responsibility to carefully consider the benefit 
of the doubt rule in such cases, and medical opinions 
favorable to the claim, the Board finds that the evidence is 
in equipoise with regard to the service onset of the thyroid 
disability.  According service connection for the thyroid 
disorder is warranted. 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  Because this decision provides a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without 
prejudice to the appellant, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

ORDER

Service connection for a thyroid disability is granted.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


